 In theMatter ofBORG-WARNER CORPORATION(WARNER GEAR DIVISION)andCLEOBADDERS,ALBERT BURNS,WALTER LIBY, AND DEWEYELLISrCase No. C-2,003.-Decided September 18, 19.1.EJurisdiction:automotive parts manufacturing industry.Unfair LaborPracticesdischarge of employee purportedly for violation of absence ruleunder circumstances which had the effect of encouraging membership in alabor organization.Remedial Orders:reinstatement and back'pay awarded; period between Inter-mediate Report and Order not included in computation of back pay as toseveral employees ; back pay of individuals who disclaimed interest in reinstate-ment prior to Intermediate Report to be computed from date of discriminationto date they testified that they no longer desired reinstatement.Mr. Arthur R. Donovan,for the Board.111r.'Myron H. GrayandMr. Reed D. Voran,ofBracken, Gray andDeFur,of Muncie, Ind., for the respondent.Mr. Bernard W. Freund,of Muncie, Ind., for Cleo Badders, AlbertBurns, Walter Liby, and Dewey Ellis.Mr. David Karasick,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Cleo Badders, Al-bert Burns, Walter Liby, and Dewey Ellis, herein called the com-plainants, the National Labor Relations Board, herein called the Board,by the Regional Director for the Eleventh Region (Indianapolis, Indi-ana), issued its complaint, dated April 7, 1942, against Borg-WarnerCorporation (Warner Gear Division), Muncie, Indiana, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing were duly served servedupon the respondent and upon the complainants.With respect to the unfair labor practices, the complaint alleged, insubstance: (1) that on or about August 19, 1940, the respondent dis-i44 N. L. R. B., No. 23.105 106DECISIONSOF NATIONALLABOR'RELATIONS BOARDcharged and at all times since that date has refused to reinstate,Cleo Badders, Albert Burns, Walter Liby, and Dewey Ellis because theyfailed and refused to become or remain members in good standingof International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local No. 287, affiliated with theCongress of Industrial Organizations, herein called the Union, inorder to encourage membership in the Union, and thereby discrim-inated against the complainants in regard to their hire and tenure of'employment; and (2) that by discharging and refusing to reinstateBadders, Burns, Liby, and Ellis, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.The respondent filed an answer dated April 14, and an amended an-swer dated April 27, 1942.As amended, the respondent's answer ad-mitted that the respondent had discharged and refused to reinstate thecomplainants, but denied that it had thereby engaged in any unfairlabor practices.As au affirmative defense, the respondent alleged inits answer that it had terminated the employment of the complainantsbecause they had absented themselves from work for more than 5 con-secutive working days without notifying the respondent and furnish-ing a reasonable excuse for such absence, in violation of a rule of therespondent, and that in such circumstances the respondent could notcontinue their employment without violating a contract between it andthe Union.Pursuant to notice, a hearing was held at Muncie; Indiana, from'April 30 to May 7, 1942, before Horace A. Ruckel, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the re-spondent, and the complainants were represented by counsel and par-ticipated in the hearing.'Full opportunity was afforded all partiesto be heard, to,examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.During the course of the hearing,the Trial Examiner granted a motion by the attorney for the Boardto amend the complaint in certain minor respects and also granted asimilarmotion by counsel for the respondent with respect to theamended answer.At the conclusion of time hearing, the Trial Examinergranted motions to conform the complaint and the answer to the proofin respect to formal matters. Counsel for the respondent also moved todismiss the complaint.Ruling on this motion was reserved.. Duringthe course of the hearing, the Trial Examiner made rulings on variousother motions and on objections to the admission-of evidence.TheIThe Union was not made a partyto the proceedingand did not participate in thehearingPaulCooley,presidentof the Union, called as a witness fo, the Boaid,testifiedthat the Uniondid not wish to intervene in theproceeding BORG-WARNER CORPORATION107Board has reviewed all the rulings ,of.the,-Trial Examiner made duringthe course of the hearing and finds that no prejudicial errors were com-mitted.counsel for the respondent and for the complainants participated inoral argument before the Trial Examiner.After the hearing, therespondent filed a brief for the Trial Examiner.On May 22, 1942, the Trial Examiner issued his Intermediate Re-port, copies of,which Were duly served upon all parties; in which hefound that the respondent had not engaged in the alleged unfair laborpractices and recommended that the complaint be dismissed.Thereafter, the complainants filed exceptions to the IntermediateReport and a brief in support thereof, and the respondent filed a briefin reply to the brief filed by thecomplainants. - None of the parties re-quested oral argument before the Board.The Board has consideredthe exceptions to the Intermediate Report and the briefs of the parties,and finds that the exceptions have merit insofar as they are consistentwith the findings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF TIIE RESPONDENTThe respondent, Borg-Warner Corporation, is an Illinois corpora-tion having its principal office and place of business at Chicago, Illinois.The respondent owns and, through its Warner Gear Division, operatesthree plants at Muncie, Indiana, known as Plants 1, 2, and 3, where itmanufactures transmissions and other automotive parts.The re-spondent annually purchases for use at its Muncie, Indiana, plantsraw materials valued in excess of $100,000, of which more than 40percent is shipped from points outside the State of Indiana. The re-,spondent's annual sales exceed $150,000, of which more than 75 percentrepresents shipments to points outside the State of Indiana.The re-spondent concedes that it is engaged in commerce, within the meaningof the Act.II.TFIE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, `Aircraft and Agricul-tural Implement Workers of America, Local No. 287, affiliated with theCongress of Industrial Organizations, is a labor organization admittingto membership employees of the respondent.2.2The name of the Union was formerly International Union,United Automobile WorkersofAmerica,Local 287This name 'Nas used by the Union in all transactions prior'toSeptember 1, 1941t 108DECISIONS OF-NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The dischargesFollowing a consent election conducted by the Board ini June 1937among the employees of the respondent at its Muncie, Indiana, plants,the respondent entered into an exclusive collective bargaining agree-ment with the Union on July 3, 1937.On August 28, 1939, the partiesentered into another contract which, together with subsequent amend-ments, was in effect at the time of the hearing. Neither ,the 1939 con-tract nor those which preceded it contained any provisionrequiringmembership in the Union as a condition of employment.Prior to April 25, 1940, Badders, Burns, and Ellis were employed inPlant 3, and Liby in Plant 1, as inspectors. Each had joined the Unionprior to 1939, but by 1990 they had ceased paying dues.During theearly part of 1940, they were approached by officers of the Unionthe ground that the Union did not have a closed-shop contract and thatitwas not,,therefore, necessary for them to belong in order to keeptheir jobs.On April 23, the Union instituted a dues check at therespondent's plants.Representatives of the Union, stationed at theentrances to the plants, stopped employees when they reported for workand asked to see their membership cards. Badders, Burns, and Elliswere unable to show paid-up membership cards, and as a result theywere not permitted to enter the plant that morning.' That afternoon,the dues check was suspended and the three men entered the plantand started working.Upon` observing them, other employees in thedepartment quit work and left the plant.The following day, April24,Badders, Burns, and Ellis reported for work about 6 o'clockin the morning, an hour earlier than their usual starting time.Whenthe 8 o'clock shift' was due to start work, many of its members gatheredaround the entrance to the plant and refused to go to work becauseof the presence of the three complainants in the plant.The followingday, James Fox, the respondent's general superintendent, at the direc-tion of Arthur Emmert, works manager and vice president in charge ofoperations, transferred the three men to Plant 1, telling them that he"thought it would be better" there.At Plant 1 they were employedat work similar to that which they had done at Plant 3. A few daysafter his transfer to Plant 1, Badders was transferred to Plant 2.Thefour employees received the same rates of pay in their new jobs as theyhad in their former positions.Burns, Ellis, and Liby worked at Plant8Liby was on his vacation at this time.'The respondent at this time maintained two morning shifts, one which began at 7 andthe other at 8 o'clock. BORG-WARNER CORPORATION1091, and Badders at Plant 2, until August 8, without interference, bymembers of the Union other than periodic requests to pay their-dues.On Thursday, August 8, the Union conducted another dues check."The 4 complainants arrived for work at 7 o'clock that morning, andfound between 50 and 75 union members blocking the sidewalk in frontof thle entrances to Plants 1 and 2.When they were unable to showpaid-up membership cards, they were told that they could not go towork.Liby was struck in the face by one of the crowd, and the cloth-ing of another,,a non-union employee whose name is not included inthe complaint was torn during the course of their respective efforts toenter the plants.Upon failing to gain entrance to the plants; the complainants re-ported the situation to the city police.A squad of policemen' arrivedat the plants.Upon observing the police, some of the employees threat-ened to throw the complainants bodily out of the plants if they wereadmitted.The police withdrew.Later the same day, the complain-,ants went to the Board's Regional Office in Indianapolis where theywere told that the matter was one for settlement between the Unionand its members.On the following day, Friday, August 9, the com-,plainants applied for reinstatement in the Union.On Saturday, Au-gust 10, their applications were refused.Ellis testified, without con-tradiction, that the complainants then returned to the city police whoinformed the complainants that they would not be given further pro-tection but would be placed in custody and jailed if they created a dis-turbance in their efforts to enter the plants.Later that afternoonEllis, Badders, and Burns conferred with General Superintendent Foxand Joseph Evans, in charge of the plant protection force, informedthem of the events related above, and asked them what they shoulddo to continue working for the respondent.Fox told them. that "theirjobs were inside of the plant, and any time they were inside the plantthey would be protected," that he could not make any suggestionas to what they should do because' "the Wagner Act would- not permitthat," and referred them to Myron H. Gray, the respondent's attor-ney.Gray advised Ellis that the respondent would grant the employ-ees protection inside the plants but that it "had no control over unionactivities on the public streets and highways outside of the company'splant."During August 1940, the respondent's plants worked only from-Monday through Thursday of each week. Thus, Monday, August 12;was' the first working day after Thursday, August 8, the day upon"Badders testified that the dues check at Plant 2 began onAugust 7, whileMyers, amember of the union negotiating committee,testifiedthat theduescheck at' that plantdid not begin until August 8.Myers' testimony on this point is corroboratedby othertestimony in the record,and we accordingly find, as noted hereafter,that the dues checkin question began on August 8. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich the dues check was first conducted. . The evidence with respectto the situation in front of Plants 1 and 2 on August 12 is conflicting.The complainants each testified that they passed the plants on Au-gust 12, and on various occasions and at different times during theremainder of that week, and on each occasion found that the duescheck was still being conducted.However, Joseph Evans, chief of therespondent's plant police, Frank Massey, the respondent's manager ofpublic relations, and Paul Cooley, financial secretary of the Union,testified that no dues check was conducted after 8 or 9 o'clock on themorning of August 8, while Leo Myers, a member of the union nego-tiating committee, testified that the dues check was suspended afterthe morning shift had gone to work at 8 o'clock on August 8 andwas resumed for the 4 o'clock shift that afternoon, and that on August12 several union men continued the dues check in front of Plant 2.We agree with the conclusion of the Trial Examiner that the testi-mony of Myers more closely approximates the facts than that of theother witnesses.We find, as did the Trial Examiner, that the, Unionconducted a dues check at the Muncie, Indiana, plants of the respondenton August 8 and 12, and not thereafter.,On the week-end of August 10, the complainants employedcounsel'who on August 13, conferred with Arthur Emmert, the respondent'sworks manager and vice president in charge of operations,in an un-successful attempt to assist the complainants in returning to work.OnMonday, August 19, the complainants' time cards were removed, fromtheir rack by the paymaster and sent to the employment office.Onthe same day a discharge slip was made out for each of the com-plainants with a notation of discharge because of absence from workfor 5 days.The slips were initialed by General Superintendent Fox,Carl McConnell, chief inspector and the immediate superior of thecomplainants, and a committeeman of the Union.McConnell testifiedthat this procedure was followed as a matter of routine, and thatneither at the time ,the complainants' cards were pulled nor at the timehe initialed the discharge slip did he know why the complainants wereaway from work.McConnell ,and other witnesses called by the re-spondent testified that therewas along-standing rule that an employeewho was absent from work for 5 days without a reasonableexcuse wassubject to discharge."9For the reasons noted below,our decision in this case s ould be the same even, if thedues check had not been conducted after August 8'rThe attorney who represented the complainants at the hearing was not the same counselwhom they originally retained8As noted above,the respondent'splantswere operated only from Monday throughThuisday of each week during the period in question.Since the respondent's rule relatingto absence from work for 5 days applied only to working days,the governing dates in thiscase are. Thuisday, August 8; Monday through Thursday, August 12 through 15; andMonday, August 19 BORG-WARNER CORPORATION111On Tuesday, August 20, the complainants met with Arthur Emmert,.the respondent's vice president and works manager, and asked him ifthere was any way they could be reinstated.Emmert refused to re-instate them, telling them that their reinstatement would violate therespondent's contract with the Union and that there were "a numberof men who could claim back pay if we violated the rule."Emmerttestified that he refused the complainants' request for reinstatementbecause he did not believe that the reason for their absence from workwas reasonable, and that they could have entered the plants if theyhad tried.B. Conchcsions concerning the (hscharye-s'It is the contention of the respondent that the complainants weredischarged pursuant to a company rule' and the provisions of thecontract between the respondent and the Union, to the effect that anyemployee who is absent from work for 5 days -without notifying thecompany and furnishing a reasonable excuse t^hall be discharged. - TheTrial Examiner upheld this contention of the respondent'wind fouind.that the complainants were not discharged in violation 'of Section 8 (3)of the Act.We are unable to agree with the conclusioli'of tl eTrial_Examiner for the reasons noted below.The record shows that since 1928 the respondent has had a rulegoverning absences from work for a period exceeding 1 vi orkweek.Sometime prior to August 1940, a 5-day period was established.Whenthe 1939 contract between the respondent and the Union was executed,the substance of this rule was reflected in the contract as follows:Seniority will terminate when an employee quits his employ-ment, is discharged for just reasons, is absent from work for five(5) days without notifying the company, does not return to workwithin five (5) days after being called unless reasonable excuseis given, or when eighteen (18) months elapse since he was lastemployed by the company.Where new employees are hired, thosewho have previously worked for the company, and lost their sen-iority will be given preference in employment if able to do thework in their occupation.No new employees will be hired untilthe seniority lists have been exhausted .9The respondent contends that the contract required the presentationof a reasonable excuse not only when an employee failed to report for9 Subsequentamendments did not affect either this provision of ,the contract or a fur-ther provision to the effect that a failure on the part of the respondent propeily to applyseniority made it liable for back wages to the employees thereby affectedCountRollins—personneldirector of the respondent, testified that on August 6 there here ^24 men onthe seniority list, not thenemployed, who were entitled to employment in` the order oftheir seniority. 112DECISIONS OF- NATIONAL' LABOR RELATIONS BOARDwork within 5 days after being recalled following a lay-off, but alsowhen he was absent from work for the same period of time. The TrialExaminer found, and we likewise find, that the words "reasonableexcuse" as they appear in the provision of the contract quoted aboverefer only to a failure to report for work following a lay-off, and thatin -a case involving voluntary absence from work the contract re-quired notification to the respondent only as to the fact-of absence.In this connection, Personnel Director Rollins testified that in case of avoluntary absence from tivork either'"notice alone within the 5-dayperiod or a reasonable excuse thereafter would be sufficient.However,the Trial Examiner was of the opinion that the respondent's rule wasdifferent than, and operated independently of, the contractual pro--vision in question.He found that the rule of the respondent requiredthat a, reasonable excuse be presented where an employee was absentfor 5 days.We cannot agree with this finding. Our examination of.the record convinces us, and we find, that the respondent's rule was in.substance incorporated in the contract, that the provisions and require-ments of the rule and the contractual provision were the same, andthat notice of absence within a 5-day period in itself was sufficient: -It is undisputed that' the complainants on August 10 notified GeneralSuperintendent Fox and that their attorney on August 13 notifiedVice-President Emmert of the reason for the complainants' absencefrom work, thereby fulfilling the requirements of the respondent'srule as embodied in its contract with the Union.Accordingly, thedischarge of the complainants was not required on the ground assertedby the respondent.Our conclusion would necessarily remain the same, however, even ifwe were to accept the respondent's contention that the 5-day con-tractual provision relating to absence from work required both thepresentation of notice and a reasonable excuse.10As noted above,notice of the fact of absence was given to General Superintendent Foxon August 10 and to Vice-President Emmert on August 13. The re-spondent asserts, however, that the complainants had no reasonableexcuse for not entering the plants within the 5-day period.The recordcontradicts this assertion.The evidence shows that the complainantsdid have an excuse which the respondent either refused to recognize orfailed to investigate.There is abundant evidence that the complain-ants did not enter the- plants on August 8 because they were physicallyprevented from doing so by the large numbers of persons who conductedthe dues check.That they did not attempt to do so either on that dayduring the time the dues check was temporarily suspended or there--11The same result would obtain whether notice plus reasonable excuse were regardedas a requirement of an independent rule of the respondent, of the rule and the provisionof the contract, or of the contractual provision alone. BORG-WARNER CORPORATION113'after isreadily understandable in view of the fact that at least oneinstance of violence occurred on the morning of August 8 with respectto' the assault upon Liby; 11 by the fact that oli the same morning theunion men in-the plant challenged the city police with the statementthat the men then in the plant would eject the complainants if thepolice brought them into the plant; and by the further fact that thecomplainants, on August 10, were refused further protection from thecity police and warned that they would be taken into custody and jailedif they created a disturbance in their attempts to gain entrance.With respect to the incidents of violence or threatened violence di-rected against the complainants, the respondent apparently takes theposition, first, that it had no knowledge thereof ; and second, that, evenif'it did have knowledge it would not thereby be responsible since whatactualviolence occurred was not committed, on the respondent's prop-erty.'Thus, with respect to the first ground, Vice-President Emmerttestified that, "I checked it with the committee to see if there was any,violence used, and I was assured that there-was no violence."Thecommittee to which Emmert referred was apparently the committee,of the Union., The record shows, however, that Emmert knew or waschargeable with knowledge of the fact that violence had occurred, sincehe testified that he had investigated the matter through Public Rela-tions Manager Massey, who in turn had received a report from one ofthe plant policemen of the fact that Liby had been assaulted.Withrespect to the second ground, although no instances of actual violenceoccurred on respondent's property,," the threatened evictions of thecomplainants were made by employees from within the plants.More-over, the question of whether there was a duty to protect employeesfrom violence occurring off the premises has no bearing on the ques-tion of the reasonableness of the excuse offered by the complainants fortheir absence.Nor do we regard the existence of actual violence, wher-ever it may have occurred, as material in this case. Irrespective ofsuch evidence, the record clearly shows that the complainants weredissuaded by force or threats from entering the plants by the personswho conducted the dues check.Even had there been no violence thecomplainants were under no obligation to encourage its commission byattempting to force their way into the plants.That such a resultwould have followed may reasonably be inferred both from the char-acter and purpose of the dues check and the manner in which it wasconducted.,From the foregoing facts and upon the basis of the entire record,we find that the complainants did have a reasonable'excuse for their ab-"As noted above,the clothing of another employee,not a complainant in this case, wastorn as a result of his effortsto enter theplantson August 8."At the time Liby \N as struck,he was standing on a raihoad right-of-way which imme-diately adjoined one of the respondent's plants.487498-42-vol. 44--8 114-DECISIONS OF NATIONAL LABOR RELATIONS BOARDsence from work—which they presented to the respondent and of whichthe respondent had knowledge.The testimony' of the respondent'sofficials, called as its witnesses, confirms this conclusion.Thus, GeneralSuperintendent Fox testified that it was his belief that Ellis could notget to work on August 8 because of the dues check, and Public RelationsManager Massey testified that he believed that the complainants had areasonable excuse for not reporting to work on the morning of August8.Although Fox thereafter testified that he did not regard the ex-cuse of Ellis on August 8 to be reasonable and would have countedthat day as part of the 5-day period, Vice-President Emmert testifiedthat the complainants would have had a reasonable excuse if they averephysically prevented from reporting for work by reason of a dues checkfrom work on August 8, the 5-clay period would not begin to run untilAugust 12, the next working day.We accept Emmert's testimonyon this point on the. ground that it is a more reasonable interpretationof the respondent's rule and on the further ground that Emmertwas regarded as the final authority in interpreting the rule.'3As notedabove, the dues check was conducted on August 8 and 12. It is clearthat, at least as long as the clues check continued, the complainants couldnot gain access to the plants.14Accordingly, the 5-day period wouldnot begin to run until August 13, and would not have expired until thebeginning of the working day on August 21. 15The complainants, how-ever, were discharged on August 19, before the 5-day rule would havebecome effective according to the interpretation which the respondentitself placed upon the rule.In other respects, the record shows that the respondent attempted toseek refuge behind a questionable interpretation of its rules to avoidinvolvement in a controversy which involved the complainants andthe Union. It appears that the complainants were not "absent" withinthemeaning of the respondent's rule as set forth in the contract.The element of volition commonly'associated with the word "absence"and clearly contemplated in its usage as it appears in the contractwas wholly lacking under the circumstances here disclosed.Moreover, the respondent could have retained the complainants in itsemployment by following either of two procedures which its working11Fox testified that Emmert "was the highest" official to whom the complainants couldhave presented an excuse, while Enuneit himself testified that he "would assume" thatitwas within his power to overrule the decision of any official or foreman of the respond-ent with respect to the reasonableness of an excuse offered for an employee's absence fromwork14The violence and the threatened election of the compla-nants which occurred on Au-gust 8, as related above, were sufficient in tbem,elv,es to doter the complainants fromattempting to enter the plants during the worlaug peuols when the dues check was notbeing conducted on'August 8 and 12, as well as thereafter11 Seefootnote8,supra BORG-WARNER CORPORATION115rules and the contract would have permitted, even if it would have.been otherwise justified in applying the 5-day rule in the belief thattheir absence was unreasonable. Its failure to do so, leads to the con-clusion that its action was motivated by a recognition of the superiorforce of the'Union as compared to that of the complainants and anunderstandable, though unjustified,'E desire to free itself of an em-barrassing and awkward situation.According to the first of these procedures, either General Super-intendent Fox, when he conferred with the complainants on August10, or Vice-President Emmert, when he spoke to them on August 20,could have granted them a 15-day leave of absence.Emmert ;testi-fied that he would have granted such a leave of absence to the com-plainants, even if he did not believe that they had a reasonable ex-cuse, but explained his failure to do so on the highly technical groundthat the suggestion "would have to come up through the foreman" ofeach of the complainants.Yet Fox, who occupied a position of lesserauthority than Emmert, placed no such limitation upon his powers.Fox testified that if he had wished to grant a leave of absence, he wouldhave first consulted the-foremen of the employees involved.He ex-plained his failure to do so on the ground that, "I didn't figure it wasmy trouble, it was their trouble, between them and the Union."Foxfurther testified that he did not suggest to the complainants that theycould request a leave of absence because "they knew about it." It isPresident Emmert had the authority either themselves to grant a leaveof absence to the complainants or to suggest to the responsible forementhat such a course be followed.The second procedure which the respondent could have followedif it had not wished to discharge the complainants would have beento call the Union's attention to the fact that its dues check constituteda breach of the existing contract.Article 9 of the contract of August28, 1939, which was operative during the period in question, providedas follows :The union will not cause or permit its members -to -cause, norwill any member of the union take part in anystrike-either sit-down, slow-up, stay-in, or any other kind of strike orstoppageof work or other interference with any of the company's opera-tions,until every reasonable effort has been made for the settle-ment of complaints and grievances under the procedure providedfor by this agreement and until the term [sic] of this agreementregarding the adjustment of complaints and grievances have beencomplied with in full. [Italics supplied.]Y. L. R. B. v. Star Publish-mg Company, 97 F.(2d) 465 (C. C. A. 9). 116DECISIONSOF NATIONALLABOR RELATIONS BOARDAt no time during the occurrences here in question did the respondentand the Union discuss the controversy in an attempt to arrive at anamicable settlement.-From the foregoing facts, it is clear that the respondent need not,have discharged the complainants if it had not wished to do S0.17Weare 'convinced and find that the respondent discharged the complain--ants because of their failure to become or remain members of theUnion, and that the respondent thereby unlawfully encouraged mem-bership in the Union.As we have found, the complainants were notbreaching any rule of the respondent in remaining iaway from theirjobs, but were kept from work, as the respondent Well knew, by theaction,of the Union in seeking to induce the complainants to payup their dues.The complainants were under no obligation, in orderto continue, their employment, to become or remain members of theUnion, since there was no provision in the contract with the Unionrequiring membership in the Union as a condition of employment.",In discharging the complainants, the respondent in effect penalizedthem for their failure to remain in good standing, and thereby soughtto purchase peace with the Union by indirectly enforcing, withoutwarrant in the contract or notice to the employees, a maintenance ofmembership requirement. It is clear that by such action, the re-spondent unlawfully encouraged membership in the Union.Accord-ingly,we find that the respondent by discharging Cleo Badders,Albert Burns, Walter Liby, and Dewey Ellis on August 19, 1940,and thereafter refusing to reinstate them, because they failed andrefused to become or remain members of the Union, discriminatedin regard to their hire and tenure of employment, thereby encouragingmembership in the Union and interfering with, restraining, andcoercing its employees in the exercise, of the rights guaranteed inSection 7 of the Act.17The discharges in this case were not requited in order to replace the complainantswith other peisons for the purpose of maintaining production schedules, for vice-PresidentEmmert testified that the discharges occurred during a period of low productionIsThe respondent has consistently refused to grant the Union's request foi it closedshop or a maintenance of membership clause, and neither the contiaLt originally nego-tiated in 1937 nor any succeeding contract or amendments contained such provisionsEd Hall, International Representative of the Union, testified that the respondent and theUnion had entered into a secret side agreement which provided that the respondent world"take care of" any employee who failed to become or remain a member of the UnionThistestimony was denied by those of the respondent's witnesses who had participated, in thenegotiations preceding the execution of the contract in questionWe find, as did the TrialExaminer, that while I-Tall may have been under such an impression, the evidence isinsufficient to support a finding that the parties arrived at such an understandingAfter the discharges in this case had occurred, the contract was changed in a niannetwhich would appear to cover a situation such as that presented in this caseOn September9, 1941, Article I of the contract was amended by addition of the follow ing clause :Any employee whose conduct or actions on company time or property is such asto interfere with the harmonious relationship between the Company and the Union,_shall be subject to,discipline by the CompanyThis clause of the contract was still in effect at the time of the hearing BORG-WARNER CORPORATION117IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYSince we have found that the respondent has engaged in unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action which we find necessary toeffectuate the policies of the Act.We have found that the respondent on August 19, 1940, and there-after discriminated in regard to the hire and tenure of employmentof Cleo Badders, Albert Burns, Walter Liby, and Dewey Ellis by-discharging and refusing to reinstate them because they failed andrefused to become or remain members in good standing of the Union.We shall order the respondent to offer Albert Burns and Walter Libyimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their° seniority and otherrights and privileges.19 ' Inasmuch as Cleo Badders and Dewey Ellis-disclaimed any desire to be reinstated, we will not order that they beoffered reinstatement.We shall further order that the respondentmake whole Cleo Badders, Albert Burns, Walter Liby, and DeweyEllis for any loss of pay they may have suffered by reason of therespondent's discrimination against them. In accordance with ourusual practice, the period from May 22, 1942, the date of the Inter-mediate Report, to the date of the Order herein will be excludedin computing the amount of whatever back pay Burns and Liby areentitled to receive, since the Trial Examiner did not recommend theirreinstatement. 20Such a deduction is not applicable to Badders orEllis, however, since each of them disclaimed any interest he mayhave had in reinstatement at a date prior to the time the Intermediate10 In its brief, the respondent contends that the complainants are not entitled to rein-statement or back pay, regardless of the facts surioundmg their discharge, because theyfailed to comply with the provisions of the'contract after they were discharged by (1) no-tifying the respondent in writing within 5 days that their seniority rights had been violated,and (2) protesting their discharges through the medium of the grievance procedure pro-vided for in the contractWe find these contentions to be without meritThe governingissue in this case is whether or not the complainants were discharged in violation of theAct.Once that issue has been decided, the question of reinstatement and back pay isdetermined, not by the provisions of the contract, but by the Board in the exercise of itsdiscretion in effectuating the purposes and policies of the Act20Matter of E. R. HaffelTeyer Company, IncandUnitedWall Paper Crafts of NorthAmerica, Local No. 6, 1 NL R B 7601 118DECISIONS OF NATIONALLABOR RELATIONS BOARDReport was issued.Accordingly, we shall order the respondent to makewhole Cleo Badders, Albert Burns, Walter Liby, and Dewey Ellisin the following manner : (1) by payment to Albert Burns and WalterLiby of a sum of money equal to that which each would normallyhave earned as wages from August 19, 1940, to May 22, 1942, andfrom the date of the Order herein to the date of the.respondent's offerof reinstatement, less his net earnings 21 during said period; (2) bypayment to Cleo Badders of a sum of money equal to that which hewould normally have earned as wages from August 19, 1940, to April'30, 1942, the date upon which he testified at the hearing that as ofthat time he no longer desired reinstatement; and (3) by payment toDewey Ellis of a sum of money equal to that which he would normallyhave earned as wages from August-19, 1940, to November 7, 1940, thedate upon which he secured other employment and no longer desiredreinstatement by the respondent.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.InterniitionalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local No. 287, affiliated withthe Congress of Industrial Organizations, is a labor organization,within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Cleo Badders, Albert Burns, Walter Liby, and Dewey Ellis,thereby encouraging membership in the above-mentioned labor or-ganization,, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of'Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Relations21By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CornpanqandUnited Brothe,hood of Carpeute,s and Joiners of Amer-ara,Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsshall be considered as earningsSeeRepublic Steel Corporation v N L. R B ,311 U S 7. BORG-WARNER CORPORATION119Act, the National Labor Relations Boltird hereby—orders that the -re-spondent, Borg-Warner Corporation (Warner Gear Division), Muncie,Indiana, its officers, agents, successors, and assigns shall :1.Cease and desist. from :(a)Encouraging membership in International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,Local No. 287, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization of its employees, by discriminat-ing in regard to the hire or tenure of employment or any terms orconditions of employment of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own.choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer-to Albert Burns and Walter Liby immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges;(b)Make whole said Albert Burns and Walter Liby for any loss ofpay they may have suffered by reason of the respondent's discrimina-tion against them by payment to each of them, respectively, of a sumof money equal to that which he normally would have earned aswages from August 19, 1940, to the date of the Intermediate Reportand from the date of this Order to the date of the offer of reinstate-ment, less his net earnings during said period;(c)Make whole Cleo Badders for-any loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to that which he normallywould have earned as wages from August 19, 1940, to April 30, 1942,less his net earnings during said period;(d)Make whole Dewey Ellis for any loss of pay he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to that which he normallywould have earned as wages from April 19, 1940, to November 7, 1940,less his net earnings during said period;'(e)Post immediately in conspicuous places throughout its plantsin Muncie, Indiana, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b) of this 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder; and that it will take the affirmative action set forth in pars-graphs 2 (a), (b), (c), and (d) of this Order;(f)Notify the Regional Director for the Eleventh Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.CHAR MAN MILLIS took no part in the consideration of the aboveDecision and Order.